Citation Nr: 1730046	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and  anxiety disorder, and if so, whether service connection is warranted.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The claims certified to the Board were claims of entitlement to service connection for anxiety and PTSD.  However, his diagnoses of record also include depression and, bipolar disorder.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has combined the claims into one of entitlement to service connection for an acquired psychiatric disorder, regardless of the diagnosis assigned to the Veteran's symptoms.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied the claim to of entitlement to service connection for anxiety disorder, and an unappealed January 2007 rating decision denied the claim for service connection for PTSD. 

2.  The evidence added to the record after the expiration of the appeal period following the September 2004 and January 2007 rating decisions includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.


CONCLUSION OF LAW

Subsequent to the final September 2004 and January 2007 rating decisions, new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

In light of the Board's favorable action on the Veteran's request to reopen the claims of service connection for an acquired psychiatric disorder, the Board finds that no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a September 2004 rating decision, the claim of entitlement to service connection for anxiety was denied on the basis that post-service treatment notes were negative for a diagnosis of anxiety and service treatment records did not reflect the onset of the disability in service.  The January 2007 rating decision denied the claim for service connection for PTSD both because there was no current diagnosis of the disability by a medical doctor and because the Veteran did not have a verified in-service stressor.  The Veteran did not appeal these decisions or submit new and material evidence within one year of the denials, and so, the decisions became final. 

The Veteran filed a claim to reopen in July 2008.  In support of the claims to reopen, additional VA treatment notes and personal statements were received.  The VA treatment notes reflect ongoing psychiatric notes with various diagnoses of acquired psychiatric disorders documented, including PTSD and anxiety disorder NOS.  Therefore, the Board determines that the evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  The claim to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Board finds that additional development is required prior to the adjudicating the claim of entitlement to service connection for service connection for an acquired psychiatric disorder on the merits.  First, at his October 2016 hearing, the Veteran testified to having been hospitalized at Breckenridge Hospital three months prior for mental health treatment and that he had been seen in Beaumont, Texas for his suicidal tendencies.  However, the records of this hospitalization are not of record, and the only treatment note from a Beaumont clinic is dated in July 1997.  Therefore, the Veteran should be asked to submit or authorize release of these treatment notes to VA.  

Moreover, the record reflects that the Veteran receives ongoing treatment for his mental health symptoms.  The most recent VA treatment notes of record are dated in February 2013.  Therefore, all VA treatment notes dated from February 2013 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).
Further, the Veteran was provided a VA examination to assess the etiology of his acquired psychiatric disorder in July 2010.  However, part of the basis for the opinion by that examiner was findings noted in his treatment records, and now, there are several more years of treatment notes that were not available for consideration for the assessment of the Veteran's mental health picture and history.  Therefore, the Board also remands the appeal so that another VA examination may be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes dated from February 2013 to the present and private treatment records from Breckenridge Hospital and the Beaumont Clinic.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that caused the PTSD.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.





By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


